Exhibit 99.1 FOR IMMEDIATE RELEASE QUALSTAR REPORTS FISCAL 2 QUALSTAR ON-TRACK MANAGING OPERATING EXPENSES SIMI VALLEY, Calif., May 13, 2014 — Qualstar® Corporation (Nasdaq: QBAK), a manufacturer of data storage solutions and high-efficiency power supplies, today reported financial results for its third fiscal quarter ended March 31, 2014. Results for the Three Months Ended March 31, 2014 vs 2013 ● Revenue decreased 13.2% to $2.6 million from $3.0 million ● GAAP gross margin decreased 37.3% to -7.8% from 29.5% ● Non-GAAP gross margin was 43% ● Total operating expenses decreased 39.7% to $2.0 million from $3.3 million, excluding restructuring expenses ● Restructuring expenses decreased to $0 from $913,000 ● Net loss was $2.2 million or ($.18) per basic and diluted share vs $3.3 million or ($.27) per basic and diluted share, a 34% decrease in losses ● Non-GAAP net loss was $467,000 or ($.04) per basic and diluted share Results for the Nine Months Ended March 31, 2014 vs 2013 ● Revenues decreased 16.1% to $8.2 million from $9.8 million ● Gross margin decreased 10% to 21.6% from 31.6% ● Non-GAAP gross margin was 42.4% for the nine months ended March 31, 2014 ● Total operating expenses decreased 12.5% to $6.7 million from $7.7 million, excluding restructuring expenses ● Restructuring expenses decreased 98.9% to $26,000 from $2.3 million ● Net loss was $4.9 million or ($.40) per basic and diluted share vs $6.9 million or ($.56) per basic and diluted share, a 28.5% decrease in losses ● Non-GAAP net loss was $2.3 million or ($.19) per basic and diluted share Cash, cash equivalents and marketable securities were $7.7 million at March 31, 2014, down $6.1 million from $13.8 million at June 30, 2013. The decrease in cash is primarily due to repurchasing inventory back in-house from our previously outsourced manufacturing contractor, severance due to reduction of headcount and operating losses. “Qualstar has attained significant reductions in operating expenses as we continue to streamline our processes – including bringing manufacturing back under our own direction to improve speed of delivery and quality. By balancing the aggressive moves to reduce costs and investment in expanding our product portfolio to target new, growing markets, we are well-positioned to realize growth as a company,” stated Mr. Steven N. Bronson, Qualstar’s Chief Executive Officer. “Our strategy remains focused on driving improved performance that will keep us leaders of data storage solutions,” stated Mr. Bronson. About Qualstar Corporation Qualstar, founded in 1984, is a diversified electronics manufacturer specializing in data storage and power supplies. Qualstar is a leading provider of high efficiency and high density power supplies marketed under the N2Power TM brand, and of data storage systems marketed under the Qualstar
